Ordered that the decision herein be Ordered amended so as to read as follows: “Final order reversed on the ground that at the time of the granting thereof and of the trial the office to which the order directs relator’s reinstatement was occupied by one Masterson, not a party to this proceeding, who had been appointed thereto and who was discharging the .duties of said office. It does not appear whether or not the appointment was made before this proceeding was commenced. Mew trial granted, with costs to appellant to abide event. Opinion per curiam. All concurred, except Smith, P. J., not voting.” (See 128 App. Div. 743.)